Citation Nr: 1602606	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).      

The Veteran withdrew his request for hearing before the Board; consequently, there are no outstanding hearing requests of record.  See statement dated in December 2015.


FINDINGS OF FACT

Tinnitus is due to the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, though there is evidence that was not initially considered by the RO (notably the April 2013 VA examination report), the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no prejudice to the Veteran and no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for tinnitus.  Specifically, he contends the condition first manifested during service and has continued to the present day.  He has indicated that the condition is the result of exposure to noise at the firing range and his duties as a military policeman, to include being close to live fire from 45 caliber pistols.     

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102. 

The available service personnel records (DD-214) confirm the Veteran was a military policeman.  The Board has no reason to doubt the Veteran's veracity as to in-service noise exposure given that his statements are consistent with the circumstances of his service.  The Veteran has also informed treatment providers that he had no post-service occupational noise exposure (he was a stock broker).  
 
While the Board is aware the Veteran denied having tinnitus to the 2009 VA examiner, he indicated in multiple statements thereafter that he misunderstood the question about tinnitus.  He asserts that he has had continuous buzzing in his ears since service.  

The Veteran was afforded a new VA examination in April 2013.  The examiner noted the complaints of recurrent tinnitus since 1970 and documented the in-service noise exposure.  Based on a review of the record (including service treatment and personnel records), the current complaints and evaluation, the examiner opined it was at least as likely as not that tinnitus was caused by or a result of military noise exposure.  

After considering all the evidence of record, including the Veteran's credible statements and the findings of the 2013 VA examiner, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.   See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.


ORDER

Entitlement to service connection for tinnitus is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


